Citation Nr: 1441144	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Meniere's disease, also claimed as vertigo.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 1988, from July 1999 to March 2000, from March 2003 to March 2004, and from August 2004 to July 2005, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This case was before the Board in January 2014, when the claim to reopen entitlement to service connection for Meniere's disease was granted, and the reopened claim was remanded for the purpose of affording the Veteran a VA examination and a medical opinion that was to address the medical matter presented by this appeal.  The claim now returns for appellate review.

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While a February 2014 audiological examination report was obtained upon remand, such does not address the claim in the context directed by the January 2014 Board remand.  The Board notes that a subsequent March 2014 VA examination was scheduled; however, the Veteran did not report for the examination.  In a September 2014 informal hearing presentation, the Veteran's representative reported that the Veteran did not receive notification the scheduled March 2014 VA examination and that the Veteran explained his mail is frequently misrouted as others in the area have similar names.  The Veteran's representative also reported that the Veteran went to an audiology appointment in May and thought such was the required examination.  The Veteran's representative also stated the Veteran would attempt to schedule another examination.  

Under 38 C.F.R. § 3.655 (2013), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate an original claim, without good cause, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  Although the Veteran's reason for failing to appear at the scheduled VA examination is not one of the reasons identified as an example of "good cause" by 38 C.F.R. § 3.655(a); however, with resolution of doubt in the Veteran's favor, the Board finds that the Veteran has expressed good cause for his failure to appear for the scheduled hearing, and a willingness to appear if another examination is scheduled.

As noted in the January 2014 Board remand, in May 2012 testimony, the Veteran clarified that his symptoms of Meniere's disease started after returning from Iraq in June 2005.  The Board notes that the Veteran's period of active duty during this period lasted from August 2004 to July 2005, the month following his return from Iraq. 

However, as noted in the January 2014 Board remand, other evidence is indicative of treatment for dizziness prior to the Veteran's October 2004 deployment to Iraq.  A July 2008 Statement of Medical Examination and Duty Status, explained that the Veteran began experiencing ringing in his ears during his deployment to Kosovo, and that he developed dizzy spells shortly after his return from Kosovo.  As such, it was determined that the Veteran's vertigo of the bilateral ears was considered to have been incurred in the line of duty, specifically active duty.  Additionally, a July 2004 private treatment record indicated that the Veteran complained of dizziness upon getting up from a sitting position.  The Board notes that the Veteran's period of active duty during this period was from March 2003 to March 2004, the month following his return from Kosovo.  

However, on his July 2005 Post-Deployment Health Assessment upon returning from Iraq, the Veteran indicated that he did not experience dizziness, fainting, or lightheadedness at that time or during his deployment to Iraq.  Moreover, subsequent private treatment records indicated the Veteran did not have severe onset of vertigo until November 2005, several months after his last period of active duty service. 

An April 2010 service personnel record stated the Veteran was released from duty due to physical disability and placed on the Temporary Disability Retired List.  At this time, it was indicated that his disability was not based on an injury or disease received in the line of duty as a direct result of armed conflict or caused by an instrumentality of war and incurred in the line of duty during a period of war as defined by law. 

Finally, the November 2009 VA opinion, the only opinion of record for this matter, concluded that the Veteran's diagnosed Meniere's disease was unrelated to in-service noise exposure; however, there was no opinion provided as to the likelihood that the Veteran's current symptoms had their initial onset while on active duty.  Thus, it is unclear whether a current disability manifested by dizziness is causally related to active duty or whether it had its initial onset during active duty.  Therefore, for the reasons described above, as reiterated from the January 2014 Board remand, another VA examination is warranted, as the Veteran has indicated a willingness to report for such.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of any current chronic disability manifested by dizziness, to include Meniere's disease and vertigo.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on the physical examination and review of the claims file, to include the Veteran's service and post-service treatment records, July 2008 "Statement of Medical Examination and Duty Status," and with consideration of the Veteran's statements regarding his symptomatology since service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any chronic disability manifested by dizziness is causally or etiologically related to active duty, to include the likelihood that any such disability first manifested during a period of active duty service. 

The VA examiner is reminded that regardless of whether the VA examination demonstrates a current disability manifested by dizziness, the assessment must include consideration of any such disability diagnosed during the pendency of the appeal, including Meniere's disease. 

If, and only if, the examiner is of the opinion that a disability manifested by dizziness is not at least as likely as not related to service (to include having had its onset in service), then the examiner should also provide an opinion as to whether there is clear and unmistakable (obvious and manifest) evidence that any such disability diagnosed preexisted any period of active duty service.  If it is found that there is clear and unmistakable (obvious and manifest) evidence that a disability preexisted a period of active duty, then the examiner should specify which period of active duty and identify the evidence upon which this opinion is based.  The examiner should also provide an opinion as to whether it there is clear and unmistakable (obvious and manifest) evidence that a preexisting disability, if found, was NOT aggravated during a period of active duty, and the examiner should identify the evidence upon which this opinion is based. 

Aggravation is defined as a permanent worsening beyond the naturally progression of the disease or disability. A complete rationale should be provided for any opinion or conclusion expressed.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Then, readjudicate the claim of entitlement to service connection for Meniere's disease, also claimed as vertigo.  If the benefit sought on appeal is not granted, the Veteran and his representative must be provided a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



